Citation Nr: 0025855	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-10 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel




INTRODUCTION

The veteran served on active duty from October 1983 to 
September 1987, and from October 1988 to June 1997.

This appeal arises from a March 1998, Department of Veterans 
Affairs Regional Office (VARO), St. Petersburg, Florida 
rating decision, which, in pertinent part, denied the 
appellant service connection for the veteran's cause of 
death.

FINDINGS OF FACT

1.  The veteran served on active duty from October 1983 to 
September 1987, and from October 1988 to June 1997.

2.  The veteran expired in September 1997.  Immediate cause 
of death was "[g]unshot wound of head."

3.  At the time of his death, the veteran was entitled to 
service connection for bronchitis, evaluated as 60 percent 
disabling; chronic sinusitis with headaches, evaluated as 10 
percent disabling; scar residuals of a laceration to the 
right forearm and hand, evaluated as 0 percent disabling; 
fracture of the 4th metacarpal of the right hand, major, 
evaluated as 0 percent disabling; and papilloma lesion of the 
upper interior lip, evaluated as 0 percent disabling.

4.  There is no competent medical evidence of record to 
establish any causal relationship between the veteran's death 
by gunshot wound to the head and his service.



CONCLUSION OF LAW

A service-connected disorder did not cause or contribute 
substantially or materially to the veteran's death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the veteran's 
cause of death.  To establish service connection for the 
veteran's cause of death, the evidence must establish that a 
service-connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312 (1999).  

In general, in order for a claim for service connection to be 
well grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence). Caluza v. Brown, 7 
Vet.App. 498 (1995).  Essentially the same factors are for 
consideration in determining whether a claim for service 
connection for the cause the veteran's death is well grounded, 
except that the nexus must be between service or a service-
connected disability and death.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is required 
to establish a well-grounded claim.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).  Lay assertions of medical causation 
or diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the claim 
cannot be well grounded.  Id.

Available service medical records are negative for any 
complaints or findings referable to suicidal ideations.  The 
veteran's July 1988 military enlistment examination for his 
second period of service described his psychiatric evaluation 
as normal.  Military treatment records revealed numerous 
entries regarding treatment and evaluation for alcohol abuse 
and dependency.  The veteran was seen in February 1994 for 
evaluation following a period of separation from his wife.  
The Axis I diagnosis was of marital disorder, and mild 
dysthymia.  However, the veteran denied any suicidal or 
homicidal ideations.  At his follow-up in March 1994 for 
assessed marital discord, the examiner reported that he was 
adjusting appropriately, and was described as improving in 
April 1994.  The veteran was seen for an alcohol-related 
incident in February 1995, and he denied any other problems, 
stressors or psychiatric symptoms.  The impression was of ETOH 
abuse by history.  However, following reports of the veteran's 
alcohol consumption, the examiner diagnosed ETOH dependency in 
March 1995.  The veteran was admitted for alcohol 
rehabilitation in June 1995, and subsequently attended weekly 
AA meetings.  His alcohol dependence was reported to be in 
sustained full remission from October 1995 to January 1997.  
However, the veteran was found not competent for duty in March 
1997 secondary to alcohol consumption, and he admitted that he 
had been drinking again since September or October of 1996.  
The veteran's May 1997 military separation examination 
reported that his psychiatric evaluation was normal, and he 
denied any history of depression or excessive worry.  The 
examiner noted that his prior waiver for history of alcohol 
dependence was revoked, since he had not remained abstinent 
from alcohol, and he was being separated from service.

The death certificate indicates that the veteran died on 
September [redacted], 1997.  The immediate cause of death was 
"[g]unshot wound of head."  Probable manner of death was 
suicide.  An autopsy was performed.

The Board is not empowered to rest its determination upon a 
subjective test of whether the appellant's belief in her 
entitlement to the benefit sought here is sincere.  The Board 
is constrained by its statutory mandate to rest its decision 
upon an objective basis under which the Board must apply the 
law to the facts as shown by the evidence.  Following review 
of the current record, the Board is compelled to conclude that 
the appellant has not met her initial burden of presenting a 
well-grounded claim.

There is no indication that the veteran's death by gunshot 
wound to the head was related to any mental disorder which had 
its onset during service.  Although the veteran was treated 
for alcohol dependency during service, he repeatedly denied 
other psychiatric symptoms or suicidal ideations, and his May 
1997 separation examination reported a normal psychiatric 
evaluation.  Accordingly, the Board concludes that the 
veteran's suicide by gunshot wound to the head was not the 
result of any psychiatric disability during service.

While the appellant contends that the cause of the veteran's 
death was related to his service, she has not presented nor 
alleged the existence of competent medical evidence 
demonstrating such a relationship, and she is not shown to 
possess the medical expertise to make a finding of a 
relationship between a post-service disorder and service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
she has not submitted competent medical evidence to establish 
a nexus between the veteran's cause of death and any incident 
of service.  Thus, the Board must find that her claim for 
service connection for the veteran's cause of death is not 
well grounded.


ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 




- 6 -






- 1 -


